Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendments
	Applicant’s amendments, corrected specification, and response filed Dec. 6, 2021 have been received and entered into the case. 

Status of the Claims 
	Claims 1-26 are currently pending.
Claims 1 and 12 are amended.
	Claims 12-26 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim.
	Claims 1-11 have been considered on the merits. 


Specification Objections
	Specification objections are withdrawn due to amendment.

Claim Rejections - 35 USC § 103
The claim rejections under 35 USC § 103 are withdrawn due to amendment.  New claim rejections under 35 USC § 103 have been added to address the claim amendments.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 

Claims 1-3 and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis et al. (US 2018/0030409, priority to Mar. 3, 2015) in view of Williams et al. (US 2002/0142458 A1).
With respect to claim 1, Lewis teaches engineered vascularized 3D tissue with two vascular networks and an organoid where the organoid is a pancreatic organoid (a device capable of being used as a pancreas model) (abstract, Fig.2, 0007-0008, 0079).  With respect to claim 1, Lewis teaches the engineered tissue comprising a substrate (0010, 0090 and 0146).  With respect to claim 1, Lewis teaches the engineered tissue where one or more sacrificial filaments are deposited on the substrate to form vascular structures using a fugitive ink below the organoid where the sacrificial filaments are disposed in an extracellular matrix (a strand of sacrificial matrix disposed along an interior region of said lower layer of extracellular matrix) (0010, 0153 and Fig. 2-4).  With respect to claim 1, Lewis teaches the engineered tissue where the organoid that can be pancreatic is disposed on top of the lower layer of vascular structures and is in array (pancreatic organoid disposed on top of the lower layer of extracellular matrix) (0007-0008, 0010 and Fig. 2-4).  With respect to claim 1, Lewis teaches the engineered tissue where there is a second layer of extracellular matrix containing sacrificial filaments to claim 1, Lewis teaches the organoids are vascularized (a vascular network comprising microvascularization within the pancreatic islets or organoids) (0007, 0021, 0078 and Fig. 3B)
With respect to claims 2 and 9, Lewis teaches the extracellular matrix composition can include collagen, gelatin, alginate, fibrin, albumin, fibronectin, elastin or Matrigel® (0042 and 0157).  With respect to claims 3 and 10, Lewis teaches vascular layers can include endothelial cells (0154) and where the endothelial vascular channels are with surrounded fibroblasts where the channels are created in a gel (0215).  With respect to claim 5, Lewis teaches sacrificial filaments formed using Pluronic® F-127 (poloxamer) or gelatin (0239).
Lewis does not explicitly teach the device or engineered tissue where the organoid is an array of pancreatic islets as recited in claim 1.  Lewis is silent with respect to pancreatic cell types in the organoid and does not teach pancreatic islets comprising beta cells and microvessel endothelial cells as recited in claim 6.  However, Williams teaches a similar engineered tissue containing pancreatic islets (0014 and 0099-0100).  In addition, Williams teaches the cells can include a mixture of endothelial cells and pancreas beta-islet cells in a scaffold matrix that can be a fibrin gel (abstract, 0011, 0014 and 0050-0051).  Williams teaches cells are picked that are appropriate for the intended use of the construct (0050).  In further support, Lewis teaches the organoid body can contain endothelial cells and capillary vessels so that the organoids contain vasculature (0007, 0008, 0021, 0078 and Fig. 3B).  Accordingly, at the effective time of filing of the claimed invention, one of ordinary skill in the art would have been motivated  
Williams is silent with respect to the source of the beta cells and does not teach the beta cells are adipose-derived stem cell derived beta cells, induced pluripotent stem cell (IPS) derived beta cells, fibroblast derived beta cells or a combination of these cells as recited in claim 7.  Although, Williams does not teach the method by which beta cells are obtained as in claim 7, these limitations are interpreted as product by process type limitations.  It is noted that the patentability of a product does not depend on its method 
Lewis is silent with respect to the density of the spheroids in the engineered tissue and neither Lewis or Williams teach the device or engineered tissue where the organoid is an array of pancreatic islets comprising from about 20 islets per mm3 to about 50 islets per mm3 of the device as recited in claim 1.  Although neither references teach the density of the islets in the engineered tissue recited in claim 1, one of ordinary skill in the art would recognize that the density of the islets or organoids in an engineered tissue is a result effective variable and that the density of the islets or organoids in an engineered tissue would be matter of routine optimization as evidenced by Williams.  Williams teaches the skilled artisan will know to adjust the concentration of cells or microvessel fragments to achieve the desired final cell/microvessel fragment concentration (0104).  Williams teaches in general adjusting the appropriate number of cells for the particular construct (0090).  Accordingly, one of ordinary skill in the art would have had a reasonable expectation of success to arrive at the claimed densities of islets through routine optimization.  Generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical.
Both Lewis and Williams are silent with respect to the ratio of cells in the engineered tissues and do not teach the device or engineered tissue comprising of pancreatic islets comprising beta cells and microvessel endothelial cells that are present in a ratio of 1:1 to about 10:1 as recited in claim 8.  Although neither references teach the ratio of beta cells and microvessel endothelial cells recited in claim 8, one of ordinary skill in the art would recognize that the ratio of the different cells in an engineered tissue is a result effective variable and that the ratio of the different cells in an engineered tissue would be matter of routine optimization as evidenced by Williams.  Williams teaches the skilled artisan will know to adjust the concentration of cells or microvessel fragments to achieve the desired final cell/microvessel fragment concentration (0104).  In addition, Williams teaches generally that the effective concentration of each additional cell type with the prevascularized construct is dependent on the cell type and the intended use of the prevascularized construct and it would be routine to test to identify the effective concentration for a particular use (0089).   
Although, Lewis teaches the layers containing the vascular cells containing endothelial cells and fibroblast cells, Lewis does not teach these layers containing pericytes and smooth muscle cells as recited in claims 3 and 10.  However, Williams teaches a similar engineered tissue containing pancreatic islets (0014 and 0099-0100) and where the engineered tissue can contain endothelial cells, pericytes, smooth muscle cells, fibroblasts, myocytes, and pancreatic cells (0035 and 0050).  Williams teaches that microvessels are formed of endothelial cells arranged in a tube surrounded by mural cells, such as smooth muscle cells or pericytes (0035) and teaches cells are picked to form the engineer tissue that are appropriate for the intended use of the tissue or construct (0050).  Accordingly, at the effective time of filing of the claimed invention, one of ordinary skill in the art would have been motivated to modify the device or engineered tissue of Lewis so the vascular containing layers or the upper and lower layers also include pericytes and smooth muscle cells for the benefit of forming vessels that are similar to those found in vivo as taught by Williams.  It would have been obvious to one of ordinary skill in the art to modify the device or engineered tissue of Lewis so the vascular containing layers or the upper and lower layers also include pericytes and smooth muscle cells, since pericytes and smooth muscle cells were well-known to be used to form vessels in engineered tissue as taught by Williams.  Furthermore, one of ordinary skill in the art would have had a reasonable expectation of success in modifying the device or engineered tissue of Lewis so the vascular containing layers or the upper and lower layers also include pericytes and smooth muscle cells, since 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.

Claims 4 and 11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lewis in view of Williams (as applied to claims 1-3 and 5-10 above), and further in view of Wang et al. (US 2015/0217024 A1) (ref. of record).
The teachings of Lewis and Williams can be found in the previous rejection above. 
Neither Lewis nor Williams teach the device or engineered tissue where the lower layer of extracellular matrix or the upper layer extracellular matrix comprises calcium chloride as recited in claims 4 and 11.  However, Wang teaches an engineered tissue of hydrogel microparticles containing cells (abstract) where the hydrogel matrix contains pancreatic β-cells (0162).  Wang teaches the matrix containing the cells contains alginate and calcium chloride (0024 and 0131).  Wang further teaches calcium chloride is added for the gelation of the alginate (0024).  Accordingly, at the effective time of filing of the claimed invention, one of ordinary skill in the art would have been motivated to modify the device or engineered tissue of Lewis so that the vascular containing layers or the upper and lower layers also include calcium chloride for the 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.

Response to Arguments 
Applicant's arguments filed Dec. 6, 2021 have been fully considered but they are not persuasive.
Applicant argues that the claims as amended require an array of pancreatic islets with a density of 20 islets per mm3 to about 50 islets per mm3 with a vascular network comprising microvascularization within the pancreatic islets (Remarks pg. 10 last para.) and further argues that Lewis teaches 3D printed vascularized tissues containing organoids which are not the same as the claimed pancreatic islets and does not teach a device a pancreas model that includes an array of pancreatic islets that are 20 islets per 3 to about 50 islets per mm3 with a vascular network comprising microvascularization within the pancreatic islets (Remarks pg. 11 para. 1).  The Applicant’s amendments limiting 1 to include the limitations of an array of pancreatic islets with a density of 20 islets per mm3 to about 50 islets per mm3 and a vascular network comprising microvascularization within the pancreatic islets necessitated new rejections.  Applicant’s arguments are drawn to Lewis failing to teach these new limitations.  However, the new limitations are addressed in the new rejections.  Briefly, the combined teachings of Lewis and Williams teach an array of pancreatic islets with microvascularization. 
Applicant argues that Williams teaches making and using functional microvascular bed and that pancreatic islets would be included in the vascular elements of functional microvascular bed, but does not teach any particular number or arrangement of pancreatic islets or microvascularization within the pancreatic islets (Remarks pg. 11 para. 2).  The Applicant’s amendments limiting 1 to include the limitations of an array of pancreatic islets with a density of 20 islets per mm3 to about 50 islets per mm3 and a vascular network comprising microvascularization within the pancreatic islets necessitated new rejections.  Applicant’s arguments are drawn to Williams failing to teach these new limitations.  However, the new limitations are addressed in the new rejections.  
Applicant argues that Wang does not remedy the deficiencies of Lewis and Williams (Remarks pg. 12 para. 3).  However, this argument was not found to be persuasive, since the arguments with respect to the rejections over Lewis and Williams were not found to be persuasive as explained above.  

Conclusion
	No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY ANN CORDAS whose telephone number is (571)272-2905.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/EMILY A CORDAS/Primary Examiner, Art Unit 1632